 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBay Counties District Council of Carpenters, UnitedBrotherhood of Carpenters & Joiners of Amer-ica, AFL-CIO and Northern California DrywallContractors Association and Laborers UnionLocal 261, Laborers International Union ofNorth America, AFL-CIOPainters & Decorators Union, Local No. 4, Interna-tional Brotherhood of Painters and AlliedTrades of the United States and Canada, AFL-CIO and Northern California Drywall Contrac-tors Association and Laborers Union Local 261,Laborers International Union of North America,AFL-CIO. Cases 20-CD-584 and 20-CD-585December 7, 1982DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Northern California DrywallContractors Association, herein called the Employ-er, alleging that Bay Counties District Council ofCarpenters, United Brotherhood of Carpenters &Joiners of America, AFL-CIO, herein called theCarpenters, and Painters & Decorators Union,Local No. 4, International Brotherhood of Paintersand Allied Trades of the United States and Canada,AFL-CIO, herein called the Painters, had violatedSection 8(b)(4XD) of the Act by engaging in cer-tain proscribed activity with an object of forcingor requiring certain employer-members of the Em-ployer to assign certain work to employees theyrepresent rather than to employees represented byLaborers Union Local 261, Laborers InternationalUnion of North America, AFL-CIO, herein calledthe Laborers.Pursuant to notice, a hearing was held beforeHearing Officer Miguel Gonzalez on February 2and 16 and March 10 and 11, 1982. All parties ap-peared and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby 'af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:265 NLRB No. 81I. THE BUSINESS OF THE EMPLOYERThe record discloses that the Employer is a mul-tiemployer association with its principal place ofbusiness in the State of California. The approxi-mately 100 members of the Employer are engagedin the business of drywall subcontracting in thebuilding and construction industry in 46 counties innorthern California. During the past year, Anning-Johnson Company, a member of the Employer,purchased materials having a value in excess of$50,000 from outside the State of California. InMillwrights Union Local 102, United Brotherhood ofCarpenters & Joiners of America, AFL-CIO (Freder-ick Meiswinkel, Inc. d/b/a Meiswinkel Interiors), 260NLRB 972 (1982), the Board found that Meiswin-kel, a member of the Employer, was an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. In view of the forego-ing, we find that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the purposesof the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDWe find that the Carpenters, the Painters, andthe Laborers are labor organizations within themeaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeAs noted above, the Employer consists of ap-proximately 100 members engaged in drywall sub-contracting in 46 counties in northern California.The Employer is also a part of the statewide Cali-fornia Drywall Contractors Association (CDCA).The Carpenters, whose jurisdiction includes fivecounties in and around San Francisco, is affiliatedwith the statewide California State Council of Car-penters. The record does not disclose the preciseboundaries of the Painters jurisdiction, but the ju-risdiction of Painters District Councils 8, 16, and33, which negotiate on behalf of the Painters, in-cludes 20 northern California counties. The juris-diction of the Laborers is restricted to the city andcounty of San Francisco.CDCA is a party to a collective-bargainingagreement, known as the Drywall/Lathing MasterAgreement, with the California State Council ofCarpenters. Addendum A of the Drywall/LathingMaster Agreement, negotiated by the Employer,contains provisions applicable only to the 46 coun-ties in northern California. The Employer is also aparty to a collective-bargaining agreement, knownas the Bay Area Drywall Finishers Joint Agree-ment, with Painters District Councils 8, 16, and 33.646 BAY COUNTIES CARPENTERSRonald Becht, the Employer's executive direc-tor, testified that, in September 1981, employer-member Meiswinkel informed him that the Labor-ers was picketing Meiswinkel's jobsite at 101 Lom-bard Street in San Francisco. Becht then notifiedrepresentatives of the Carpenters and the Paintersthat the Laborers was claiming the "clean-up" or"scrapping" work which follows both the installa-tion of drywall and the taping of the joints be-tween drywall pieces. The Carpenters representa-tive, Joe Grigsby, claimed the scrapping workwhich follows the installation of drywall, while thePainters representative, John Davidson, claimedthe scrapping work which follows the taping proc-ess. Grigsby and Davidson both indicated that theywould visit the jobsite and try to resolve the prob-lem. Becht subsequently learned that the Laborershad ceased to picket the jobsite, and that theNorthern California District Council of Laborershad filed a grievance concerning the work. A hear-ing was held pursuant to the District Council'scontract with the Association of General Contrac-tors, but the record does not disclose the results ofthe proceeding.In September 1981, soon after the events at 101Lombard Street, a dispute arose at the Opera Plazajobsite on Van Ness Avenue in San Francisco.Gene Warren, vice president and district managerof Anning-Johnson, testified that he received noticefrom a field superintendent that the Laborers wason the jobsite claiming scrapping and cleanupwork. A meeting was subsequently arranged andwas attended by Warren, Grigsby, representativesof the general contractors, and three representa-tives from the Laborers. The Laborers assertedthat if the work of scrapping and cleanup ofdrywall materials was not assigned to its membersit would picket the jobsite on the followingMonday.In a telephone conversation on or about October20, 1981, Becht asked Carpenters RepresentativeJim Green for the Carpenters' position with respectto the disputed work. Green responded that, if"drywall contractors" did not use carpenters toperform the work, then the Carpenters "wouldconsider picketing the jobs." On or about October27, 1981, John Davidson told Becht that thecleanup of taping materials had traditionally beenperformed by painters, and that if the work wereassigned differently the Painters "would considerthe possibility of picketing the job." The recorddoes not indicate that the statements of Green andDavidson were made with reference to any partic-ular jobsite.In February 1982, Becht also received noticethat the Laborers had threatened to picket a SanFrancisco jobsite where work was being performedby Northern California Wallboard, Inc., a memberof the Employer. The picketing threat concernedthe scrapping or cleanup of drywall debris at thejobsite. Robert Southward, chief estimator andproject manager for Meiswinkel, testified that theLaborers picketed Meiswinkel's jobsite at the Mos-cone Center in San Francisco.B. The Work in DisputeThe dispute encompasses two different types ofscrapping or cleanup work.' The work which isclaimed by the Carpenters and the Laborers is thescrapping or cleanup of the debris created by theinstallation of drywall. The work which is claimedby the Painters and the Laborers is the scrappingor cleanup of taping materials left over from theprocess of taping the joints between pieces ofdrywall. 2C. The Contentions of the PartiesThe Employer contends that the work of scrap-ping or cleanup which follows the installation ofdrywall should be awarded to employees represent-ed by the Carpenters, and that the work of scrap-ping or cleanup which follows the taping processshould be awarded to employees represented bythe Painters. The Employer's contention is basedon the collective-bargaining agreements, employerpreference and past practice, economy and efficien-cy of operations, and area and industry practice.Because the dispute over the work has alreadyarisen at several locations, the Employer furthercontends that the dispute is likely to recur and thatthe Board should issue a broad order encompassingthe 46 northern California counties where employ-er-members of the Employer do business.The Carpenters and the Laborers were repre-sented by the same counsel in this proceeding. Thebrief filed on behalf of the Carpenters and the La-borers asserts that the Board does not have juris-diction to resolve this dispute, that the record is in-sufficient for the Board to make a determination,and that the notice of hearing should be quashed;or that, alternatively, the proceeding should be re-manded for a further hearing.The Carpenters and the Laborers initially con-tend that the notice of hearing, which defined thedispute as "the assignment by any employermember" of the Employer of the disputed work,improperly exceeded the scope of the charges,Becht testified that "scrapping" and "clean-up" are synonymousterms traditionally used in the trade to describe the process of removingthe debris from a jobsite. Gene Warren and Robert Southward also testi-fied that "scrapping" refers to the cleanup of debris.2 The geographical scope of the dispute is discussed infra647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich referred to a specific jobsite and specific em-ployers. The Carpenters and the Laborers thereforecontend that the parties were not given sufficientnotice that the work of an entire multiemployer as-sociation was at issue. Contrary to these conten-tions, we note that the charges were phrased inbroad terms to allege that at "material times withinthe past six months" the Carpenters and the Paint-ers had threatened "employer members" of theEmployer with respect to the assignment of thedisputed work. Accordingly, we find no merit tothe contention of the Carpenters and the Laborersthat there was insufficient notice that the scope ofthe dispute may have involved more than specificjobsites.We also find no merit to the contention of theCarpenters and the Laborers that the issues in thisproceeding were not adequately litigated and thatthere is insufficient evidence for the Board to makea determination. As noted above, all parties wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evi-dence bearing on the issues. The Employer present-ed substantial evidence in support of its conten-tions, and we cannot find that the issues were inad-equately litigated merely because counsel for theCarpenters and the Laborers chose to present nowitnesses and to introduce no exhibits.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.On or about October 20, 1981, as noted above,Jim Green, a representative of the Carpenters, toldthe Employer that, if "drywall contractors" did notuse carpenters to perform the scrapping or cleanupwork which follows the installation of drywall,then the Carpenters "would consider picketing thejobs." On or about October 27, 1981, Representa-tive John Davidson of the Painters told the Em-ployer that the cleanup of taping materials had tra-ditionally been performed by painters, and that ifthe work were assigned differently the Painters"would consider the possibility of picketing thejob." In view of the foregoing, we conclude thatthere is reasonable cause to believe that Section8(b)(4)(ii)(D) has been violated.The Carpenters and the Laborers contend thatthe Carpenters has disclaimed its portion of the dis-puted work, and that the Carpenters and the La-borers have reached an "understanding" wherebythe work will be performed by employees repre-sented by the Laborers. The Carpenters and theLaborers further contend that all three Unionshave reached an agreement permitting painters toremove taping materials from their "immediatework area" to "the middle of the work floor," atwhich point laborers would collect and dispose ofthe materials. Contrary to these contentions, wefind no testimonial or documentary evidence ofany such disclaimer or agreements. The recordcontains only the bare assertions of the Carpentersand the Laborers counsel that agreements werereached between the three Unions and that suchagreements "could be put on a piece of paper." Wedo not find worthy of belief such a disclaimerbased on the mere assertion of counsel representingtwo of the competing Unions. Such common repre-sentation implies a conflict of interest where the in-terests of the Carpenters and the employees it rep-resents are at odds with the interests of the Labor-ers and the employees it represents concerning thedisputed work.3 Moreover, counsel clearly had noauthority to disclaim work for the Painters.It is also contended by the Carpenters and theLaborers that the various collective-bargainingagreements provide for the voluntary adjustment ofjurisdictional disputes. However, we note that noLaborers contract was introduced into evidenceand that the current Painters contract contains noprovision for the resolution of such disputes. Thecurrent Drywall/Lathing Master Agreement be-tween CDCA and the California State Council ofCarpenters does contain a provision concerning ju-risdictional disputes, but there is no indication inthe record that the Painters and the Laborers arebound to this provision of the agreement. More-over, the provision "does not give an employer anyrole in jurisdictional dispute resolutions and doesnot obligate signatory carpenter unions to resolvesuch disputes in a specified manner."4In view of the foregoing, we find that.there hasbeen no effective disclaimer and that there existsno agreed-upon method for the voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that thisdispute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to various factors.53 See Frederick Meiswlnkel, Inc. d/b/a Meiswinkel Interiors supraFrederick Meiswinke4 Inc. d/b/a Meiswinkel Interiors, supra at 974.s N.L.R.B. v. Radio & Television Broadcast Engineers Union, Local1212, International Brotherhood of Electrical Workers AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).648 BAY COUNTIES CARPENTERSThe Board has held that its determination in a ju-risdictional dispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case.6The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsAs noted above, CDCA and the California StateCouncil of Carpenters are parties to theDrywall/Lathing Master Agreement, which was ineffect until July 31, 1982. Article I, section 1, pro-vides that the work of "scrapping" is covered bythe agreement. Addendum A of the agreement,which covers 46 counties in northern California,sets forth the rates of pay for "scrappers" andclean-up men."Additionally, the Employer and Painters DistrictCouncils 8, 16, and 33 are parties to the Bay AreaDrywall Finishers Joint Agreement. Paragraph 9 ofthe second clause provides that the "clean-up of allmaterials and debris" at a construction site is workwhich is covered by the agreement.No contracts involving the Laborers were intro-duced into evidence, and Becht testified that theEmployer has no contracts with the Laborers.In view of the foregoing, we find that the collec-tive-bargaining agreements favor an award to em-ployees represented by the Carpenters of the workof the scrapping or cleanup which follows the in-stallation of drywall. We also find that the agree-ments favor an award to employees represented bythe Painters of the work of the scrapping orcleanup which follows the taping of the joints be-tween pieces of drywall.2. Employer and area practice and employerpreferenceBecht testified that the Employer's membershave traditionally assigned to carpenters the scrap-ping or cleanup work involved in the installation ofdrywall, and that the Employer's members havetraditionally assigned to painters the scrapping orcleanup work involved in the taping process. Bechtfurther testified that to his knowledge such workhad never been assigned to employees representedby the Laborers.Gene Warren testified that it has always been thepractice of Anning-Johnson to assign the disputedwork to carpenters and painters. Robert Southwardof Meiswinkel testified that that Employer makesthe same assignment and has never assigned thedisputed work to laborers.e International Association of Machinist. Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).In light of the above, we find that the factor ofemployer practice favors an award of the disputedwork to employees represented by the Carpentersand the Painters. We further find that the factor ofemployer preference favors an award to employeesrepresented by the Carpenters and the Painters.Becht, Warren, and Southward expressly testifiedthat it was their preference to assign the disputedwork in such a manner. However, there is no evi-dence as to area practice other than the practicesof these Employers.3. Economy and efficiency of operationBecht testified that there is often not enoughscrapping of cleanup work to keep an employeeoccupied for 8 hours, and that consequently an em-ployee represented by the Laborers performingsuch work would be forced to remain idle for asubstantial portion of the day. He further indicatedthat it would be more efficient to use employeesrepresented by the Carpenters and the Painters,since they perform other work on the jobsiteduring the course of a day. Becht's testimony inthis regard was uncontradicted and was, in fact,corroborated by Robert Southward of Meiswinkel.We therefore find that this factor favors an awardof the disputed work to employees represented bythe Carpenters and the Painters.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees who are represented by theCarpenters are entitled to perform the work of thescrapping or cleanup which follows the installationof drywall, and that employees who are represent-ed by the Painters are entitled to perform the workof scrapping or cleanup which follows the tapingof the joints between pieces of drywall. We reachthis conclusion relying on the collective-bargainingagreements, the Employer's preference and pastpractice, and economy and efficiency of operation.In making this determination, we are awarding thework in question to employees who are representedby the Carpenters and the Painters, but not tothose Unions or their members.Scope of the DeterminationThe Employer contends that the Board shouldissue a broad award to employees represented byany affiliate of the Carpenters and the Painters ofall of the disputed work performed by the Employ-er's members in the 46 northern California countiesin which employer-members do business. Althoughwe agree that an award covering more than thespecific jobsites herein is warranted, we do not find649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the extensive order sought by the Employer isappropriate.In certain circumstances, the Board will issue anaward broad enough to encompass the geographi-cal area in which an employer does business and inwhich the jurisdictions of the competing unions co-incide.7In determining the appropriateness of suchan award, the Board considers whether the disputehas been a continuing source of controversy and islikely to recur, and determines whether there is aproclivity to engage in proscribed conduct on thepart of the union representing the employees whoare not being awarded the disputed work.8We findthat the dispute herein is likely to recur, since thePainters and the Carpenters made general threats,thereby implying their willingness to picket otherjobsites, and since the Laborers have already en-gaged in threats and picketing at four jobsites. Wealso find that this conduct by the Laborers is suffi-ciently extensive to demonstrate a proclivity on itspart to engage in proscribed conduct in order toobtain the disputed work.9Contrary to the Employer's contentions, howev-er, we shall view the competing unions as beingthe Laborers, the Painters, and the Carpenters. Itwas those three labor organizations, rather thantheir affiliates such as the Northern California Dis-trict Council of Laborersl°and the CaliforniaI United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, Local No. 153 (Allied-McCarty Supply Ca., Inc.. d/b/a Allied/Hussman), 222 NLRB 796, 800(1976).8 International Brotherhood of Electrical Workers, AFL-CIO, Local 104(Standard Sign & Signal Co., Inc; et aL), 248 NLRB 1144, 1148 (1980).9 Although the Laborers was not named as a charged party in thecharges filed by the Employer, we find that its conduct is relevant to de-termining the scope of the award. In Standard Sign A Signal Ca. Inc; etal., supra at 1148, the Board considered whether there was a proclivity toengage in proscribed conduct on the part of the union representing theemployees who were not being awarded the work, even though thatunion was not a charged party.10 As noted above, a grievance was filed by the Northern CaliforniaDistrict Council of Laborers, on behalf of the Laborers, with respect tothe disputed work at the 101 Lombard Street jobsite. In December 1981,the Northern California District Council of Laborers also filed a griev-ance, on behalf of Laborers Local 304, with respect to the scrapping ofdrywall materials at the Trans-Pacific Center jobsite in Oakland, Califor-nia. In the circumstances of this case, we find that these grievances donot warrant expanding the scope of the award. We find that there is in-sufficient evidence to conclude that these grievances constitute the typeof coercive conduct which would ordinarily give rise to a finding of rea-sonable cause that Sec. 8(bX4)(D) has been violated. See Sheet MetalWorkers' International Association, Local Union Na 49 (Los Alamos Con-structors. Inc.), 206 NLRB 473, 476-477 (1973); National Association ofBroadcast Employees and Technicians AFL-CIO, CLC (Metromedia Inc.),255 NLRB 372, 374 (1981). A grievance may be unlawful if it is filed as aweapon to satisfy a jurisdictional claim and not in good faith to enforce acollective-bargaining agreement. Brotherhood of Teamsters & Auto TruckDrivers Local Na 85, International Brotherhood of Teamsters, ChauffeursmWarehousemen and Helpers of America (Pacific Maritime Association), 224NLRB 801, 805-807 (1976). But here, the record reflects that grievanceswere filed by the Northern California District Council of Laborers pursu-ant to its contract with the Association of General Contractors. Becausethat contract was not introduced into evidence, we do not know what itsprovisions are with respect to the disputed work, and therefore wecannot say that the grievances were not filed in good faith to enforce theState Council of Carpenters, which engaged in thethreats and picketing." Thus, although claims forthe type of work in dispute may arguably have en-compassed a broader jurisdiction, all of the specificjobsites which were the subjects of actual confron-tations between the competing unions are locatedwithin San Francisco, the territorial jurisdiction ofthe Laborers, and not in other areas encompassedwithin the jurisdiction of affiliates of the Laborers.We also note that, although the threats of the Car-penters and the Painters did not refer to any specif-ic jobsite, there is no evidence that those threatswere intended to cover an area broader than thejurisdiction of those two unions. Therefore, in theabsence of evidence to the contrary, we interpretthe threats of the Carpenters and the Painters to belimited to threats to take action within their ownjurisdictions.In view of the foregoing, our determination willcover the assignment of the disputed work in thearea where the Employer's members do businessand in which the geographical jurisdictions of theCarpenters and the Laborers, and the Painters andthe Laborers, coincide.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and on the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:Employees who are represented by the BayCounties District Council of Carpenters, UnitedBrotherhood of Carpenters & Joiners of America,AFL-CIO, are entitled to perform the work of thescrapping or cleanup which follows the installationof drywall, on work performed by employer-mem-bers of the Northern California Drywall Contrac-tors Association, wherever the jurisdictions of theBay Counties District Council of Carpenters,United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO, and Laborers Union Local261, Laborers International Union of North Amer-ica, AFL-CIO, coincide.terms of the contract. In this respect, this case is distinguishable from Pa-cific Maritime Association. We also note that, in connection with the Oak-land jobsite, there is no evidence of any threats or picketing. In view ofthe foregoing, we shall not view the Northern California District Councilof Laborers Local 304 as being competing unions for the work in disputein this proceeding.I" The record discloses that John Davidson, who made the Paintersthreat against the Employer is a representative of both Painters DistrictCouncil No. 8 and Painters Local No. 4. From the record evidence, it isnot clear in which capacity he made the threat. However, we will notview Painters District Council No. 8 as one of the competing Unions,since it was not joined as a party to this proceeding. See Sheet MetalWorkers Local Union Na 85 (Kewaunee Sclent Equimrent Corporaton),198 NLRB 771, 773-774 (1972).650 BAY COUNTIES CARPENTERSEmployees who are represented by Painters &Decorators Union, Local No. 4, InternationalBrotherhood of Painters and Allied Trades of theUnited States and Canada, AFL-CIO, are entitledto perform the work of the scrapping or cleanupwhich follows the process of the taping of jointsbetween pieces of drywall, on work performed byemployer-members of the Northern CaliforniaDrywall Contractors Association, wherever the ju-risdictions of Painters & Decorators Union, LocalNo. 4, International Brotherhood of Painters andAllied Trades of the United States and Canada,AFL-CIO, and Laborers Union Local 261, Labor-ers International Union of North America, AFL-CIO, coincide.651